Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yu-Te Chen conducted on September 3, 2021.
The application has been amended as follows.

In the specification:

The first paragraph of the specification at lines 4-6 has been changed as follows:
This application is a Divisional of co-pending Application No. 16/806,265, filed on 
March 2, 2020, now U.S. Patent No. 11,108,388, the entire contents of all of which are hereby incorporated by reference.

Withdrawal of Previous Restriction Requirement
Claim 6, directed to the non-elected species/invention, is now allowed as being dependent upon allowable independent claim or as including the common allowable 

Reasons for Allowance
Claims 3-6 are allowed; independent claim 3 has been previously indicated to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JUNG KIM/
Primary Examiner, Art Unit 2842